439 F.2d 1128
John C. CHAMBERS, Receiver, Americana Crop Hail Pool, Inc., Plaintiff-Appellant,v.MARYLAND CASUALTY COMPANY, Defendant-Appellee.
No. 30093.
United States Court of Appeals, Fifth Circuit.
March 9, 1971.

Appeal from the United States District Court for the Northern District of Texas; Halbert O. Woodward, District Judge.
R. A. Wilson, Underwood, Wilson, Sutton, Heare & Berry, Amarillo, Tex., for plaintiff-appellant.
Wayne P. Sturdivant, Gibson, Ochsner, Adkins, Harlan & Hankins, Amarillo, Tex., for defendant-appellee.
Before GOLDBERG and DYER, Circuit Judges, and GROOMS, District Judge.
PER CURIAM:

Affirmed. See Local Rule 21.2


Notes:


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F. 2d 966